 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KIMBERLY A. SCHEMBRI,                             No. 2:21-cv-00742 TLN AC PS
12                      Plaintiff,
13           v.                                         ORDER
14    REDDING POLICE DEPARTMENT,
15                      Defendant.
16

17          The court is in receipt of plaintiff’s “request to waive court fees” attached to her

18   complaint. ECF No. 1. However, the request is not on the proper form and does not include all

19   information necessary to a determination of indigence under 28 U.S.C. § 1915(a)(1).

20   Accordingly, the request will be denied without prejudice. Plaintiff must submit a renewed in

21   forma pauperis (“IFP”) application on the standard court form, with all sections completed and all

22   requested information provided, or pay the filing fee, by May 26, 2021.

23          The Clerk of the Court is directed to provide plaintiff with a copy of the Application to

24   Proceed In District Court Without Prepaying Fees or Costs.

25          IT IS SO ORDERED.

26   DATED: May 11, 2021

27

28
